           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

  ASHLIE PULLEN,

           Plaintiff,
                                                                    Civil Action No.:
  v.

  WARNER ROBINS OB-GYN, LLC and
  WARNER ROBINS OB/GYN2, LLC,

           Defendants.                                       JURY TRIAL DEMANDED

                                          COMPLAINT

        COMES NOW Plaintiff Ashlie Pullen, and brings this action pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. Plaintiff alleges that Defendants Warner Robins OB-GYN,

LLC and Warner Robins OB/GYN2, LLC failed to provide compensation at the rate of overtime,

respectfully showing the Court as follows:

                                  JURISDICTION AND VENUE

                                                 1.

        This Court has original jurisdiction over the subject matter of this civil action pursuant to

28 U.S.C. § 1331.

                                                 2.

        Venue is proper in this judicial district under 28 U.S.C. § 1391 because Plaintiff was

employed, and the events underlying this action, occurred in Houston County, Georgia, which is

located within this judicial district.




158480003.P01.Complaint                                                                     Page 1 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 2 of 9




                                              PARTIES

                                                  3.

        Plaintiff Ashlie Pullen (hereinafter, “Plaintiff” or “Pullen”) is a citizen of the United States

and a resident of Georgia. At all times relevant to this suit, Ms. Pullen was employed with

Defendants. Ms. Pullen is a covered, non-exempt employee under all laws referenced herein.

                                                  4.

        Defendant Warner Robins OB-GYN, LLC is a domestic limited liability company,

organized under the laws of the State of Georgia, with its principal office located at 225 Smithville

Church Road, Suite 1100, Warner Robins, Houston County, Georgia 31088.

                                                  5.

        Defendant Warner Robins OB/GYN 2, LLC is a domestic limited liability company,

organized under the laws of the State of Georgia, with its principal office located at 225 Smithville

Church Road, Suite 1100, Warner Robins, Houston County, Georgia 31088.

                                                  6.

        Because Defendant Warner Robins OB-GYN, LLC and Defendant Warner Robins

OB/GYN 2, LLC share the same principal office location and registered agent, it is unclear at this

time under which entity Ms. Pullen was employed. For these reasons, both entities shall be referred

to hereinafter, collectively, as “Defendant” or “Warner Robins OB/GYN.”

                                                  7.

        Defendant is a private employer with more than two employees, it is engaged in interstate

commerce, and it has an annual revenue in excess of $500,000.00.

                                                  8.

        Defendant is a covered enterprise within the meaning of the Fair Labor Standards Act.




158480003.P01.Complaint                                                                       Page 2 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 3 of 9




                                  STATEMENT OF FACTS

                                                9.

        Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 8, as if the same were set forth herein.

                                               10.

        Ms. Pullen was employed with Defendant as a nurse practitioner in its Warner Robins

office from approximately February 28, 2011 until approximately August 7, 2018.

                                               11.

        At all relevant times, Ms. Pullen’s performance was exemplary, as she never received a

complaint or reprimand during her employment.

                                               12.

        When Ms. Pullen was hired, it was her understanding that the terms of her employment

would be governed by a Letter of Intent dated February 25, 2011, sent to her by Defendant’s

principal, Mark A. Lafferty, MD (hereinafter, “Dr. Lafferty”).

                                               13.

        Consistent with the terms of the Letter of Intent, Ms. Pullen was initially compensated as

a salaried employee.

                                               14.

        However, on or about May 15, 2015, Dr. Lafferty attempted to punish Ms. Pullen for taking

several days of paid leave, of which she was otherwise entitled, by making the unilateral decision

to change Ms. Pullen’s compensation from salaried to hourly pay.




158480003.P01.Complaint                                                                  Page 3 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 4 of 9




                                               15.

        From May 15, 2015, until her separation with Defendant, Ms. Pullen continued to be paid

bi-weekly based on an hourly wage at the rate of $38.46 per hour.

                                               16.

        As with Defendant’s other employees, Ms. Pullen’s hours were tracked by Defendant, for

the purposes of determining pay, using an employee time clock.

                                               17.

        From May 15, 2015, Ms. Pullen frequently worked more than 40 hours per workweek

(hereinafter, “overtime”), which is supported by the fact that her hours exceeded 80 hours on many

of her bi-weekly pay stubs.

                                               18.

        However, from May 15, 2015, until her separation, Ms. Pullen was always paid her normal

hourly rate for any overtime hours worked, and she never received pay at the appropriate overtime

rate of time-and-one-half. As an example, one pay stub reflecting Defendant’s failure to pay

overtime for the pay period between June 17, 2018, and June 30, 2018, is attached hereto. (Doc.

1-1.)

                                               19.

        At the time of this Complaint, Ms. Pullen does not know the total number of overtime hours

worked for which she was not compensated at the overtime rate because she was generally not

provided with a paystub reflecting the hours for which she worked and got paid.




158480003.P01.Complaint                                                                  Page 4 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 5 of 9




                                               20.

        Defendant is in possession, custody, and control of records that accurately reflect Ms.

Pullen’s hours worked and compensated from May 15, 2015, until the date of her separation with

Defendant.

                                               21.

        On or about August 7, 2018, Ms. Pullen resigned from her position with Defendant.

                                     Procedural Background

                                               22.

        This action is substantially similar to an action that was previously pending before this

Court, and styled as Ashlie Pullen v. Warner Robins OB-GYN, LLC and Warner Robins OB/GYN2,

LLC, Civil Action Number 5:18-cv-00340-MTT.

                                               23.

        On or about January 6, 2020, the parties entered into a Memorandum of Understanding, in

which the parties agreed to several terms, including that Defendant waived the defense of the

statute of limitation for claims that had been timely brought in the prior action. Plaintiff also

waived her objection to any attempt Defendant may make to remand this action to an appropriate

state court.

                                               24.

        As a result of the terms of the Memorandum of Understanding the previous action was

dismissed on January 6, 2020. (Doc. 19.)




158480003.P01.Complaint                                                                 Page 5 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 6 of 9




                                    COUNT I:
                         FAILURE TO PAY OVERTIME PAY
                 IN VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                                 25.

        Plaintiff hereby pleads and incorporates by reference all of the allegations set forth in the

Statement of Facts, Paragraphs 9 through 24, as if the same were set forth herein.

                                                 26.

        Under the Fair Labor Standards Act, an employer must pay a rate of not less than one and

one-half times an employee’s regular rate for any time worked in excess of forty hours for any

given workweek. See 29 U.S.C. § 201(a)(1).

                                                 27.

        As alleged herein, Defendant and Plaintiff are covered, non-exempt employer and

employee under the Fair Labor Standards act, respectively. See 29 U.S.C. § 201(a)(1).

                                                 28.

        As alleged herein, from on or about May 15, 2015, until August 7, 2018, Defendant

frequently failed to pay Plaintiff overtime pay for her time worked in excess of forty hours per

week, the exact number of which may be ascertained through discovery and review of Defendant’s

records.

                                                 29.

        Defendant’s conduct, as alleged herein, constitutes withholding and/or failing to provide

overtime pay in violation of the Fair Labor Standards Act.

                                                 30.

        Plaintiff has been injured by Defendant’s actions and is entitled to an award of unpaid

overtime compensation and all other damages allowed under the Fair Labor Standards Act for the




158480003.P01.Complaint                                                                     Page 6 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 7 of 9




period preceding two years prior to the filing of her initial action civil action, as well as reasonable

attorney’s fees and costs of litigation to be paid by Defendant pursuant to 29 U.S.C. § 216(b), in

an amount to be proven at trial.

                                                   31.

        The evidence will reflect the fact that Defendant willfully violated the Fair Labor Standards

Act when it failed to compensate Plaintiff at the appropriate rate of overtime, and thus, Plaintiff

should be permitted to recover all damages listed in the preceding paragraph for the period of three

years prior to the filing of her initial action.

                                    COUNT II:
                              LIQUIDATED DAMAGES
                    PURSUANT TO THE FAIR LABOR STANDARDS ACT

                                                   32.

        Plaintiff hereby pleads and incorporates by reference all of the allegations set forth in the

Statement of Facts, Paragraphs 9 through 24, as if the same were set forth herein.

                                                   33.

        As alleged herein, Defendant and Plaintiff are covered, non-exempt employer and

employee under the Fair Labor Standards act, respectively. See 29 U.S.C. § 201(a)(1).

                                                   34.

        Defendant has acted in bad faith and did not have reasonable grounds to believe that its

actions were not a violation of the Fair Labor Standards Act.

                                                   35.

        Moreover, Defendant’s violation of the Fair Labor Standards Act was one of its own

making when its principal attempted to punish Ms. Pullen by making the unilateral decision to




158480003.P01.Complaint                                                                       Page 7 of 9
             Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 8 of 9




change Ms. Pullen’s compensation to that of an hourly employee, which was in contravention of

Defendant’s Letter of Intent.

                                                  36.

        This Court should exercise its sound discretion to award liquidated damages pursuant to

29 U.S.C. § 260, and should award to Plaintiff said liquidated damages in an amount equal to an

award for unpaid overtime compensation as set forth in Count I.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Ashlie Pullen respectfully prays for the following relief:

        1)       That Summons and Process be issued to Defendants Warner Robins OB-GYN,

LLC and Warner Robins OB/GYN 2, LLC, and that said Defendants be served as provided by law;

        2)       That this matter be tried before a jury;

        3)       That judgment be awarded for and in favor of Plaintiff and against Defendants in

the amount her unpaid overtime compensation for the three years preceding the filing of her former

Complaint, as well as all other damages allowed under the Fair Labor Standards Act, including an

award of reasonable attorney’s fees and costs of litigation, in an amount to be proven at trial (Count

I);

        4)       That judgment be awarded for and in favor of Plaintiff and against Defendants for

liquidated damages in the amount equal to that of her unpaid overtime compensation as set forth

in Count I (Count II); and,

        5)       For such other relief as this Court shall deem just and proper.




158480003.P01.Complaint                                                                      Page 8 of 9
           Case 5:21-cv-00090-MTT Document 1 Filed 03/17/21 Page 9 of 9




        Respectfully submitted, this 17th day of March, 2021


                                                 __________________________
                                                 KENNETH E. BARTON III
                                                 Georgia Bar No. 301171
                                                 JOHN M. MCCALL
                                                 Georgia Bar No. 778954
                                                 Attorneys for Plaintiff
 COOPER, BARTON & COOPER, LLP
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 jmm@cooperbarton.com




158480003.P01.Complaint                                                       Page 9 of 9
